Citation Nr: 0424370	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  00-02 973	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder, 
including on the basis of herbicide exposure.

2.  Entitlement to service connection for a skin disorder, 
including on the basis of herbicide exposure.

3.  Entitlement to an increased rating for left ear tinnitus, 
evaluated 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO issued a decision in March 1997 denying service 
connection for a skin disorder based on exposure to 
herbicides (Agent Orange).  As well, the RO confirmed and 
continued a 10 percent evaluation for left ear tinnitus and a 
noncompensable evaluation for left ear hearing loss.  A 
timely appeal ensued, and evidentiary development proceeded.  
The most recent rating activity was the issuance of a 
supplemental statement of the case (SSOC) in July 2003.  

In an administrative decision issued in October 1996, the RO 
denied the veteran's claim for benefits for his son's birth 
defects, claimed as due to herbicide exposure.  Later, in 
connection with the current appeal, he again sought benefits 
for his son's birth defects, claimed as due to herbicide 
exposure.  He also claimed benefits for another son's skin 
disorder, claimed as due to herbicide exposure.  The matters 
raised by the veteran have not been developed for appellate 
review and are referred to the RO for any action deemed 
appropriate.  See 38 C.F.R. § 20.200 (2003).

In his February 2000 substantive appeal (VA Form 9), the 
veteran requested a hearing at the Board in Washington, D.C.  
The requested hearing was eventually scheduled for May 2004.  
However, in a letter received in April 2004, the veteran 
advised that he would be unable to appear at the hearing 
scheduled before a Board Member (now a Veterans law Judge or 
VLJ) in Washington, D.C.  Subsequently, in a July 2004 
letter, the Board contacted the veteran to clarify his wishes 
concerning a hearing.  He was offered the option of a 
videoconference hearing - appearing at the RO before a VLJ 
in Washington, D.C.; or a hearing here in Washington, D.C., 
before a VLJ; or no hearing.  He responded by indicating that 
he did not want to appear at a hearing and that he wants his 
case considered based on the evidence of record.  
Accordingly, his request for a hearing is withdrawn.  
38 C.F.R. § 20.702(e).

The RO denied service connection for a skin disorder, 
including based on herbicide exposure, by an unappealed 
decision issued in June 1994.  The current appeal to the 
Board stems from the RO's March 1997 decision again denying 
service connection for a skin disorder, including based on 
herbicide exposure.  Although the RO styled the issue as a 
merits-adjudication of service connection for a skin 
disorder, the RO implicitly determined that new and material 
evidence had been submitted to reopen the earlier, finally 
disallowed claim.  Therefore, as correctly indicated by the 
RO, the claim can only be reopened upon submission of new and 
material evidence.  

The veteran was not prejudiced by the RO's action in that a 
de novo review is a lower threshold in establishing a claim 
of service connection.  However, the Board must initially 
determine whether the appellant presented new and material 
evidence sufficient to reopen the service connection claim 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1994, the RO 
denied the veteran's claim for service connection for a skin 
disorder, including on the basis of herbicide exposure (Agent 
Orange).  

2.  Some of the additional evidence received since that 
decision is neither cumulative nor redundant of evidence 
already of record and is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  

3.  A skin disorder was not shown to be present during 
service; chloracne was not demonstrated within one year of 
the veteran's last exposure to an herbicide during military 
service; and there is no competent medical evidence linking 
his current skin disorders to his military service, including 
exposure to Agent Orange.  

4.  The veteran now has bilateral tinnitus.

5.  The veteran has Level III hearing acuity in his service-
connected left ear; he is deemed to have Level I hearing 
acuity in his non-service-connected right ear.


CONCLUSIONS OF LAW

1.  The June 1994 decision of the RO denying service 
connection for a skin disorder, including on the basis of 
herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received since that decision is new and 
material and the claim of service connection for a skin 
disorder, including on the basis of herbicide exposure, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  A skin disorder, including on the basis of herbicide 
exposure, was not incurred in or aggravated by service nor 
may service incurrence be presumed.  38 C.F.R. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

4.  The veteran's claim for a rating higher than 10 percent 
for tinnitus, even as it is now bilateral, is without legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective prior to and since June 10, 
1999.

5.  The criteria are not met for a compensable rating for 
left ear hearing loss.  38 U.S.C.A. §§ 1155, 1160 (West 
2002); 38 C.F.R. § 3.383, and § 4.85, Diagnostic Code 6100, 
effective prior to and since June 10, 1999.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) , codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the veteran by letter dated in May 
2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records are on file, as are reports of VA 
examinations.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from non-VA medical sources have also been obtained.  
He was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of May 2002, which was after the RO's March 
1997 decision adjudicating the issues that are the subjects 
of this appeal.  Because VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelgrini.  But in Pelegrini II, the 
Court stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at *28.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in July 2003 wherein the RO readjudicated the claims in 
light of the additional evidence received since the initial 
rating decision and SOC.  The VCAA notice also was provided 
prior to certifying the veteran's appeal to the Board.  And 
the veteran had ample opportunity before certification to 
identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of May 2004, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied for the reasons 
stated.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§ 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the U.S. 
Court of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-346 (1994).  See 
also, 61 Fed.Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2003).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Effective June 10, 1999, VA issued new regulations for 
evaluating diseases of the ears and other sense organs - 
including hearing loss and tinnitus.  See 64 Fed. Reg. 25,202 
- 25,210 (May 11, 1999), codified at 38 C.F.R. §§ 4.85-4.87a 
(2003).  Concerning hearing loss, the revised criteria are in 
many respects essentially the same as the former criteria.  
That is to say, just like before, evaluations of defective 
hearing range from noncompensable (i.e., 0 percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing to Level XI for 
profound deafness.  38 C.F.R. § 4.85(a) and (d) (2003).

The difference between the old and new criteria is that the 
amended regulations added two new provisions for evaluating 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that some veterans experience.  See 
64 Fed. Reg. at 25203.  Under 38 C.F.R. § 4.86(a), if pure 
tone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), 
when a pure tone threshold is 30 dB or less at 1000 Hertz, 
and is 70 dB or more at 2000 Hertz, an evaluation could also 
be based either upon Table VI or Table VIa, whichever results 
in a higher evaluation.

In the case at hand, however, the hearing loss disability in 
question does not fall within the purview of these sections 
of the rating schedule that underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
hearing loss may be determined under either the "old" or 
"new" schedular criteria.  This, in turn, means neither 
version, former or revised, is actually more favorable.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(indicating that the revised criteria, even if more 
favorable, could not be applied prior to their effective 
date).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

As for tinnitus, the Court invalidated that portion of 38 
C.F.R. 4.87a, Diagnostic Code 6260 (effective prior to June 
10, 1999), which had provided a 10 percent disability rating 
for tinnitus resulting from head injury, concussion, or 
acoustic trauma.  The Court reasoned that, where application 
of the pre-June, 10, 1999, rating criteria is necessary, the 
only remaining requirement for the award of a 10 percent 
disability rating is persistent tinnitus.  Wanner v. 
Principi, 17 Vet. App. 4 (2003).  The revised criteria 
effective on and after June 10, 1999 removed the requirements 
that tinnitus be a symptom of either head injury, concussion, 
or acoustic trauma, and that it be "persistent."  Instead, 
under the revised criteria, a maximum 10 percent evaluation 
is warranted for "recurrent" tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003).

Note (1) in Code 6260 indicates that a separate evaluation 
for tinnitus may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those diagnostic codes.

Note (2) in Code 6260 indicates to assign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.

Note (3) in Code 6260 says do not evaluate objective tinnitus 
(in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any underlying 
condition causing it.

As mentioned, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant 
generally applies.  However, only the former criteria can be 
applied for the period prior to the effective date of the new 
criteria.  But both the old and new criteria can be applied 
as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Analysis

New and Material Evidence to Reopen the Claim for Service 
Connection 
for a Skin Disorder

The RO denied service connection for a skin disorder, 
including on the basis of herbicide exposure, in February 
1980 and again in June 1994.  The veteran was informed of 
each decision, and apprised of his procedural and appellate 
rights, and he did not timely appeal.  The June 1994 decision 
is the last final denial of the claim on any basis.  The RO 
determined that he had been diagnosed with contact 
dermatitis; further, that the evidence failed to disclose the 
existence of chloracne or any condition determined to have a 
positive association between exposure to herbicides and the 
claimed condition.  

The Board's analysis of the evidence submitted for the 
purpose of reopening the veteran's claim must include a 
review of all of the evidence submitted since the date of 
most recent final RO rating action.  The Board will, however, 
first review the evidence that was before the RO in June 1994 
when the veteran's claim was last considered.

The evidence considered in connection with the RO's rating 
decision included the following:  service medical records, 
the veteran's statements in support of his claim for service 
connection for a skin disorder, and VA and private medical 
records.  

Service medical records are negative for complaints or 
findings of any skin disorders.  When the veteran was 
examined in September 1967 for service separation, he denied 
skin diseases and the skin was evaluated as normal. 

In an October 1978 statement, the veteran related that he was 
treated by a field medic for "jungle rot," a condition the 
veteran believed to be the result of Agent Orange exposure.  
In subsequent statement  he added that he watched helicopters 
spraying the jungle and noticed that he developed a rash at 
that time.  He remarked that the rash involved his feet, 
legs, hands and backside.  He indicated that the rash became 
so bad that he was pulled out of action and sent for 
treatment involving scraping of scabies and application of a 
yellow colored medicine.  He stated that improvement was only 
temporary and the rash recurred after his separation from 
service and has persisted during the years since.

The veteran was evaluated at a VA dermatology clinic in April 
1979.  The impression was contact dermatitis involving the 
groin.  In an August 1990 statement, Norbert Shalet, M.D., 
reported that the veteran suffered diffuse skin rashes.  On 
VA dermatologic examination in December 1990, the veteran 
related that he had a rash of the groin that had been present 
for the past 20 years.  The diagnoses included tinea cruris.

Alexander B. Kudryk, M.D., provided a statement indicating 
that he examined the veteran in October 1992.  The diagnosis 
was chloracne based on eruptions of the skin on both legs and 
the buttock.  This rash had been present since military 
activities in Vietnam.  The physician concluded that the rash 
was consistent with chloracne secondary to Agent Orange 
exposure.  

In his application to reopen his claim for service connection 
for a skin disorder, received in November 1996, the veteran 
essentially reiterated his earlier contentions.  He again 
pointed out that he was stationed in Vietnam in areas 
heavily sprayed with dioxin (in Agent Orange) and that 
exposure to this toxin had produced a skin rash.  

A VA dermatologic examination was performed in September 
1997.  The veteran indicated that a rash of the right arm and 
groin area had been present for the past 30 years and 
expressed his belief that the rash was due to Agent Orange 
exposure.  The diagnoses were nonspecific dermatitis of the 
arm and tinea cruris versus intertrigo of the groin area.

The veteran was later afforded another VA dermatologic 
examination in August 1999.  He again dated the onset of a 
rash involving multiple sites of his body to his service in 
Vietnam.  The current diagnoses were active tinea corporis, 
tinea manum, tinea pedis, and onychomycosis of the 
fingernails and toenails.  The examiner stated these 
conditions were not attributable to Agent Orange exposure.

The evidence added to the record since June 1994 discloses 
the veteran now experiences several skin disorders not 
previously identified.  One VA examiner did not comment on 
the etiology of the veteran's skin disorders, thus leaving 
open the possibility that he might now have a skin disorder 
attributable to some event or circumstance of military 
service.  Clearly, this additional evidence does not, per se, 
establish a direct relationship between any of these skin 
disorders and some incident or incidents in service.  But it 
does, at a minimum, raise this possibility and provide a 
"more complete picture" of the circumstances surrounding the 
veteran's current pathology.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Accordingly, the Board finds that 
this additional evidence is new and material to this claim 
and, therefore, it is reopened.

Merits Adjudication of the Claim for Service Connection
for a Skin Disorder

The medical evidence demonstrates that a skin disorder, then 
classified as dermatitis, was first objectively confirmed by 
VA in 1979, more than a decade after the veteran had 
completed active duty.  Thereafter, a VA physician, in 1990, 
and later another VA physician, in 1997, determined that the 
veteran had several additional skin disorders.  No VA 
physician had yet offered medical opinion about the etiology 
of the veteran's skin disorders.  Ultimately, during 1999, a 
VA physician pointed out that the veteran had several skin 
disorders, and specifically determined that none of them was 
attributable to the veteran's exposure to Agent Orange.  The 
evidence of record, then, provides no basis for a grant of 
service connection for any current skin disorder on a direct 
basis.

In regard to the veteran's claim relating a skin disorder to 
herbicide exposure (specifically, Agent Orange), the fact 
that he had service in Vietnam during the Vietnam era is 
sufficient, in and of itself, to presume he had herbicide 
exposure while there.  The Board has taken note of Dr. 
Kudryk's October 1992 statement that the veteran had 
chloracne attributable to exposure to Agent Orange in 
Vietnam.  No VA physician who examined the veteran before or 
after Dr. Kudryk found that the veteran had chloracne.  In 
any event, the Board shall assume as true that, indeed, Dr. 
Kudryk correctly diagnosed chloracne.  It nevertheless 
remains that the physician first objectively confirmed the 
presence of chloracne more than two decades after the veteran 
completed military service, and long after the expiration of 
the one-year presumptive period following the veteran's last 
exposure to herbicides during his tour of duty in Vietnam.

The majority of the medical evidence on file indicates the 
veteran does not currently have chloracne, the one skin 
disorder presumptively associated with exposure to herbicide 
agents.  Moreover, as previously discussed, even if he once 
had chloracne, it was not manifested within the period 
required by governing criteria.  His current skin disorders, 
variously diagnosed, are not among the conditions listed 
above at 38 C.F.R. § 3.309(e).  Accordingly, he is not 
entitled to a grant of service connection for a skin disorder 
on a presumptive basis either.

For all the foregoing reasons, the claim for service 
connection for a skin disorder, including based on herbicide 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Claims for Increased Ratings for Left Ear Tinnitus and Left 
Ear Hearing Loss

After receiving the veteran's claims for increased 
evaluations for service-connected tinnitus and hearing loss 
involving the left ear, the RO arranged for rating 
examinations.  A notation in the file shows that the veteran 
failed to report for examinations scheduled for September and 
October 1996.  According to 38 C.F.R. § 3.655, his failure to 
report for a needed compensation examination is reason, in 
and of itself, to deny his claims.

The veteran more recently underwent a VA audiologic 
examination in June 2003, however.  Pure tone thresholds in 
the left ear at the frequencies 1,000, 2,000, 3,000 and 4,000 
Hertz (Hz) were 35, 25, 55 and 60 decibels (dB), 
respectively, for an average of 44 dB.  Speech recognition 
ability was 80 percent in the left ear.  Partial hearing loss 
was noted in the nonservice-connected right ear.  The 
diagnoses were mild sensorineural hearing loss of the right 
ear and moderate sensorineural hearing loss of the left ear.  
An additional diagnosis was constant, bilateral tinnitus.  

As to the claim for left ear tinnitus, there is no dispute 
that the veteran experiences "recurrent" tinnitus.  And 
although earlier found to affect only one ear (his left ear), 
the most recent VA examination confirms that he now has 
tinnitus in both ears (i.e., bilaterally, meaning inclusive 
of his right ear).  But his 10 percent rating for this 
condition is, itself, an acknowledgment of this as fact.

Moreover, a 10 percent is the highest possible rating for 
this condition under Diagnostic Code 6260, regardless of 
whether it is perceived as unilateral, bilateral, or in the 
head.  See VAOGCPREC 2-2003 (May 23, 2003).

Because there is no possible means of the veteran obtaining a 
rating higher than 10 percent for his tinnitus, even as it is 
now bilateral, he has failed to state a claim upon which 
relief can be granted - analogous to Rule 12(b)(6) of the 
Federal Rules of Civil Procedure.  So his claim for tinnitus 
is without legal merit and must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As for the claim for left ear hearing loss, it is reiterated 
that the type of hearing loss demonstrated in this particular 
case does not fall within the purview of the sections of the 
rating schedule that underwent substantive change.  
Accordingly, for all intents and purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
left ear hearing loss may be determined under either the 
former or revised schedular criteria.

The veteran is currently service-connected for defective 
hearing in his left ear only.  The results of the VA 
audiologic evaluation in June 2003 correspond to Level III 
hearing acuity in the left ear.  As the veteran is not deaf 
in his nonservice-connected right ear, the hearing acuity of 
that ear is assigned Level I for rating purposes.  
38 U.S.C.A. § 1160; 38 C.F.R. §§ 3.383(a), 4.85(f).  Based on 
these numeric designations, hearing acuity of the service-
connected left ear does not support assignment of more than a 
noncompensable rating.  The claim for an increased rating for 
left ear hearing loss must be denied.  In reaching this 
decision, the Board acknowledges that the provisions of 38 
U.S.C.A. § 1160 and 38 C.F.R. § 3.383 were recently modified.  
Those changes are not applicable in this case, however, 
because the appellant does not have deafness to a compensable 
degree in his service connected left ear.  Hence, there is no 
need to remand the case for consideration of the changes to 
this statute.  



In reaching its determination that increased ratings are not 
warranted for either left ear tinnitus or left ear hearing 
loss, the Board has been mindful of the 
benefit-of-the-doubt doctrine.  This doctrine, however, is 
not applicable as the preponderance of the evidence is 
against these claims.  38 C.F.R. § 4.3


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for a skin disorder, including 
on the basis of herbicide exposure, and the appeal to this 
extent - and this extent only - is granted.

Service connection for a skin disorder, including on the 
basis of herbicide exposure, is denied.

An increased rating for left ear tinnitus (even now 
bilateral) is denied.

An increased rating for left ear hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



